Case 5:19-cv-07737-EJD Document 31-5 Filed 03/31/20 Page 1 of 3




         Exhibit D
         Case 5:19-cv-07737-EJD Document 31-5 Filed 03/31/20 Page 2 of 3




---------- Forwarded message ---------
From:
Date: Fri, Mar 22, 2019 at 6:06 PM
Subject: Workplace Concerns & Petitions
To: <mary.chavez@therealreal.com>, <vanessa.mendieta@therealreal.com>,
<zaina.orbai@therealreal.com>, <hr@therealreal.com>
Cc:


Hello again Mary & Vanessa,

As discussed, attached here are our signed petitions in regard to the concerns we are bringing forward
against the The RealReal. Please see below.
                                                   1
                                   Case 5:19-cv-07737-EJD Document 31-5 Filed 03/31/20 Page 3 of 3


In signing this, I acknowledge that in my time working for The RealReal, I have worked through my
lunch and/or rest periods and was not compensated for it:

                                                                   ,                                                                ,                                                                       ,                               ,                                           ,
                                                           ,                                   ,                           ,                                                ,                                               ,                                           ,
                                                               ,                                       ,                                        ,                                                       ,                                       ,                           ,
                                           ,                       ,                           ,                               ,                                        ,                                               ,                                   ,
                           ,                                                           ,                                   ,                                                        ,                                       ,                                           ,
     ,                                                 ,                                   ,                       ,                                                        ,                                       ,

In signing this, I acknowledge that in my time working for The RealReal, I have received a written
warning, for not making quota on days that I was out sick, otherwise off of work or was expected to
make up work:

                                                                               ,                   ,                                    ,                                                   ,                                                       ,                               ,
                                       ,                                           ,                                   ,                                                        ,                           ,                                           ,
                                   ,                                       ,                                           ,                                                ,                           ,                               ,                                           ,
                                                   ,                                               ,                                                    ,                                               ,                                                   ,
                          ,                                                    ,                           ,                                                ,

In signing this, I acknowledge that I have experienced retaliation, favoritism or a hostile work
environment at The RealReal:

                                                               ,                                                                    ,                               ,                                       ,                                               ,
                               ,                               ,                                   ,                                    ,                                                   ,                                           ,                               ,
                                               ,                                           ,                                   ,                                                        ,                                       ,                               ,
          ,                                                                            ,                                        ,                                   ,                           ,                                   ,                               ,
                           ,                                       ,                                           ,                                        ,                                                               ,                               ,
                          ,                                            ,                                           ,                                            ,                                               ,                                   ,                                   ,
                               ,                                           ,                           ,                                            ,                                           ,                                   ,                                   ,


Conclusively, we would like to reiterate that these are company-wide issues, and that many employees
are fearful to speak out due to fear of retaliation. We look forward to the outcome of this investigation.


         To help
         protect y our
         priv acy ,
         Micro so ft
         Office
         prev ented
         auto matic




                         20190322_174209.jpg
         download of
         this pictu re
         from the
         In ternet.




Sincerely,




--


                                                                                                                                            2
